Citation Nr: 0704986	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  01-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain for the period August 
30, 2000 to November 1, 2005.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back strain for the period 
beginning November 2, 2005.  




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in September 2004 
for further development of the record.  



FINDING OF FACT

For the entire period of the appeal, the service-connected 
low back strain is shown to be manifested by a disability 
picture that more nearly approximated that of severe 
lumbosacral strain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 40 
percent, but not higher for the service-connected low back 
strain for the period August 30, 2000 to November 1, 2005 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5235-5243 (2006); 
38 C.F.R. § 4.71a including Diagnostic Codes 5285-5295 
(2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected low back 
strain for the period beginning on November 2, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2006); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed March 2001 rating decision.  However, the RO 
readjudicated the veteran's claim in a June 2006 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2001 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for minimal lumbosacral strain was granted 
in August 1970 and assigned a noncompensable evaluation.  The 
evaluation was increased to 10 percent in the now appealed 
March 2001 rating decision.  

In June 2006, the RO increased the evaluation for the 
veteran's service-connected low back strain in a staged 
rating.  For the period August 30, 2000 to November 1, 2005, 
the evaluation for the veteran's service-connected low back 
strain was increased to 20 percent.  

For the period beginning November 2, 2005, the evaluation for 
the veteran's service-connected low back strain was increased 
to 40 percent.  These evaluations have remained in effect 
since that time.  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the service-connected low back 
strain remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  

During a September 2000 VA examination, the veteran recounted 
the history of his back injury.  He described suffering the 
low back injury in a mortar blast in Vietnam.  Since that 
time he reported having pain in his lower back.  

He described the pain as a constant pain that was aggravated 
by any movements, stepping up and down, and prolonged 
standing.  He rated the pain as a 10 on a scale of 1 to 10.  
He denied any incontinence.  

The veteran thought he might have had some epidural 
injections in the past to relieve the pain.  He reported an 
occasional numbness in the feet bilaterally, along with 
tingling.  He complained of intermittent radiation of pain 
into the right leg.  

On examination, he had mild difficulty getting on and off the 
examination table.  The low back was nontender to palpation.  
Straight leg raises were positive bilaterally while sitting, 
worse on the left.  While supine, straight leg raises were 
positive at 30 and 20 degrees on the right and left leg 
respectively.  Muscle strength was 5/5 on the left and 4/5 on 
the right.  Sensation was intact.  

The veteran's gait was slow, but normal.  He was able to 
squat with extreme difficulty holding onto the examination 
table.  He was able to walk on his tiptoes and his heels with 
difficulty.  He had approximately 40 degrees of anterior 
flexion with pain; 10 degrees of extension with pain; 20 
degrees of lateral bend bilaterally with pain.  Muscle tone 
and bulk were normal of both the back and lower extremities.  

The examiner concluded the veteran had a history of chronic 
lumbosacral spine strain with some possibility of 
radiculopathy being present.  There was certainly restricted 
range of motion as noted hereinabove.  

A September 2000 X-ray report showed five lumbar vertebrae.  
Visualized pedicles were intact and the sacroiliac joints 
were normal apart from some minimal sclerosis at the upper 
left sacroiliac joint.  Disc space narrowing was well marked 
at the L3-L4 with end plate sclerosis and osteophyte 
formation both anteriorly and posteriorly.  

The remaining disc space heights, vertebral body heights, and 
longitudinal alignments were preserved.  The veteran was 
diagnosed with L3-4 advanced spondylosis.  

During a May 2004 VA examination, the veteran reported 
injuring his back twice while in service.  The first injury 
occurred when he fell of a telephone pole during a 
communications repair training, and the second injury 
occurred when he was knocked down by a mortar blast in 
Vietnam.  

Since that time, the veteran had had pain in his neck and 
lower back, which resulted in the fusion of two vertebrae in 
his neck.  He has had recurrent pain in his entire spine, 
recently more pronounced in his low back with occasional 
tingling in his posterior thighs and lateral legs.  

He described the pain as a steady-state mild pain.  Once or 
twice a week the pain would become so severe that he would 
have to stop all movement.  The severe pain only lasted a few 
minutes.  Pain was worse with prolonged bending or climbing 
stairs.  He was prescribed morphine to treat the pain.  

His symptoms did not prevent or interfere with any of his 
activities of daily living.  He used a cane for ambulation 
assistance and walked with a slight limp with the cane.  

On examination, the spine appeared normal without any 
abnormal curvature or palpable spasm.  He had 60 degrees of 
flexion with pain at the endpoint; 30 degrees of extension 
with pain at the endpoint; 15 degrees of lateral bending to 
the right without pain and 10 degrees of lateral bending to 
the left with pain; 45 and 30 degrees of rotation to the left 
and right respectively with pain only on the right.  

The veteran had normal lower extremity strength and sensory 
response throughout.  Straight leg testing was fully negative 
in the sitting position.  In the supine position, the veteran 
complained of pain in the left side of the lower back with 
elevation of the right leg to 45 degrees.  He also complained 
of pain in the left side of the lower back with elevation of 
the left leg to 30 degrees with pain radiating down into the 
left buttocks.  

The examiner noted that the examination results were slightly 
inconsistent and suggested some degree of non-physiologic 
response.  Other Waddell signs were negative.  

The examiner concluded the veteran suffered from multilevel 
spondylosis of the lumbar spine worse at the L3-4 level.  
Additionally, there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

A May 2004 MRI report showed normal signal intensity.  The 
conus terminated normally posterior to the L2 vertebral body.  
There was normal alignment of the lumbar spine in the 
sagittal plane.  

There was disc space narrowing at L2-3 and worse at L3-4.  
There was irregularity of the end plates at L3-4 with modic 
type 2 changes.  

At L2-3 there was diffuse disc bulge contracting the left 
exiting L2 nerve root extraforaminally.  Additionally there 
was ligamentum flavum hypertrophy and facet joint effusions.  

At L3-4 there was a broad base disc bulge resulting in severe 
left greater than right neural foraminal stenosis.  
Additionally, there was bilateral lateral recess stenosis, 
ligamentum flavum hypertrophy, and facet joint effusions.  

At L4-5 there was broad base disc bulge right eccentric 
resulting in right greater than left lateral recess stenosis.  
Additionally, there was moderate to severe bilateral neural 
foraminal stenosis.  

At L5-S1 there was broad base disc bulge right eccentric.  
Additionally there was bilateral lateral recess stenosis and 
moderate bilateral neural foraminal stenosis.  These findings 
confirmed the diagnosed multilevel spondylosis of the lumbar 
spine worse at the L3-4 level.  

A May 2004 X-ray report showed five lumbar vertebral bodies.  
Alignment in the coronal and sagittal planes were near 
anatomic.  Pedicles were well visualized.  Spondylosis was 
seen at L3-4 with vacuum disc phenomenon and complete disc 
loss.  

There were small posterior osteophytes, facet hypertrophy, 
and mild disc height loss at L2-3.  Vertebral body heights 
were well maintained.  Osteoarthritic calcification of the 
aorta and iliac arteries were noted.  The diagnosis was 
lumbar spondylosis at L3-4.  

From May 2004 to June 2006, the veteran received treatment in 
a VA medical facility.  In an August 2004 VA medical facility 
treatment record, the veteran complained of an increase in 
pain over the last year.  He described the pain as a burning, 
tingling, aching, sharp pain.  

Neither transcutaneous electrical nerve stimulation (TENS) 
nor physical therapy provided pain relief.  He reported he 
was unable to get into or out of the bathtub or climb steps 
in his house.  He denied bowel or bladder incontinence or 
motor deficits.  

On examination, the veteran ambulated with a single pole 
cane.  Straight leg raises were to 60 degrees in both legs.  
The veteran had pain on waist extension but not flexion.  
Pain was out of proportion to palpation over spinous 
processes.  There was no lumbar paraspinous muscle spasm 
noted.  

The examiner concluded the veteran suffered from spinal 
stenosis with facet disease and mild disc degeneration.  

During a November 2005 VA examination, the veteran complained 
of a constant lumbar pain with occasional brief radiation 
down the right lateral thigh and leg with tingling in some 
parts of the foot.  The pain was worse with most physical 
movement or activity.  His pain and stiffness were worse in 
the morning, but improved slightly with activity.  

He denied having any incapacitating episodes in the past 
year.  He accomplished all activities of daily living with 
some pain.  He had not been employed since 1999 reportedly 
because of the pain.  

On examination he walked with a cane, limp, and slow 
movement.  He used his cane for assistance in getting into 
and out of a chair and off and on the examination table and 
reported pain during these movements.  He grimaced during all 
movement.  

The spine curvature was approximately normal and there was no 
palpable spasm, either at standing or with any of the tested 
movements.  He demonstrated 30 degrees of flexion; 15degrees 
of extension; 15 and 20 degrees of lateral bending to the 
right and left respectively; and 15 and 30 degrees of 
rotation to the right and left respectively.  

He reported pain throughout the movement process, worse at 
each of the extremes.  There was no listing of the whole 
spine to the opposite side when movement was tested.  

Lower extremity sensory and strength responses were normal.  
Straight leg testing in the sitting position was negative.  
However during straight leg testing in the supine position 
when his legs were elevated beyond 30-40 degrees, the veteran 
complained of pain in the ipsilateral low back with radiation 
into the ipsilateral leg.  Morphine relieved his pain.  

MRI results showed multi-level lumbar spondylosis.  X-ray 
results showed moderate to severe degenerative disc disease, 
greatest at the L3-L4 level.  He did not have any additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the low 
back have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral stain, a 20 percent 
evaluation was in order for lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing position.  

A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

The Board finds as to the entire period of this appeal, the 
service-connected low back strain has been shown to have been 
productive of a degree of disablement that more closely 
resembles that of severe impairment.  

The Board has applied all of the noted criteria to the case 
at hand for this earlier period.  However, the veteran's 
symptomatology cannot equate to ankylosis, fracture of the 
vertebra without cord involvement that produces abnormal 
mobility or requires the use of a neck brace, or pronounced 
intervertebral disc syndrome.  Thus, an evaluation in excess 
of 40 percent is not warranted under these criteria.  

Under the new criteria, the Board is unable to find evidence 
that he is suffering from a disability picture that would 
equate with ankylosis or intervertebral disc syndrome 
manifested by periods of incapacitating episodes that last at 
least 6 weeks in the past year.  Thus an evaluation in excess 
of 40 percent is not warranted under these criteria.  

The Board must also consider whether a separate evaluation is 
warranted for radiation of pain into the lower extremities.  
The Board is aware that the veteran complained of an 
occasional numbness in the feet bilaterally, along with 
tingling and an intermittent radiation of pain into the right 
leg during his September 2000 VA examination.  The examiner 
opined there was some possibility of radiculopathy being 
present.  

In his subsequent May 2004 and November 2005 VA examinations, 
the veteran complained of an occasional brief radiating pain 
down the right lateral thigh and leg with tingling in some 
parts of the foot.  The examiner did not comment on the 
existence or degree of radiculopathy present.  

Given the occasional nature of the radiating pain, the Board 
finds that any radicular manifestations involving the lower 
extremities is not shown to be productive of compensable 
disablement.  




ORDER

An increased evaluation of 40 percent, but not higher, for 
the service-connected low back strain for the period August 
30, 2000 to November 1, 2005 is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

An increased evaluation in excess of 40 percent for the 
service-connected low back strain for the period beginning 
November 2, 2005 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


